DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support in the specification for the claim limitations of "an upper portion of the first sidewall, an upper surface of the upper portion of the active region, and the sidewall of the first active fin form a staircase shape", as recited in claim 1. (Note: Fig. 17 shows that a staircase shape is formed by a sidewall of the (first) active fin, a sidewall of the upper 
Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. There is no support in the specification for the claim limitation of "an upper portion of the first sidewall, an upper surface of the upper portion of the active region, and the sidewall of the first active fin form a staircase shape", as recited in claim 1 because the disclosure does not enable an artisan to form a staircase shape by an upper portion of the first sidewall, an upper surface of the upper portion of the active region, and the sidewall of the first active fin when an upper surface of the upper portion of the active region is covered by the first active fin and the sidewall of the first active fin is disconnected from an upper portion of the first sidewall by a sidewall of the upper portion of the active region and a top surface of the lower portion of the active region.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
The claimed limitation of "an upper portion of the first sidewall, an upper surface of the upper portion of the active region, and the sidewall of the first active fin form a staircase shape", as recited in claim 1, is unclear as to how a staircase shape can be formed by an upper portion of the first sidewall, an upper surface of the upper portion of the active region, and the sidewall of the first active fin when an upper surface of the upper portion of the active region is covered by the first active fin and the sidewall of the first active fin is disconnected from an upper portion of the first sidewall by a sidewall of the upper portion of the active region and a top surface of the lower portion of the active region. For examination purposes, the examiner has interpreted this limitation to mean that "the first sidewall of the lower portion of the active region, a top surface of the lower portion of the active region, the first sidewall of the upper portion of the active region and the sidewall of the first active fin form a staircase shape. Clarification is requested.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2 and 7-10, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ha et al. (2016/0111524).
As for claim 1, Ha et al. show in Figs. 1, 2C (attached) and related text a semiconductor device comprising: 
a substrate 100L; 

a plurality of active fins 130M/130U upwardly protruding from the active region and extending in a first direction parallel to the upper surface of the substrate, the plurality of active fins being provided in a second direction; and 
an isolation structure 110 provided on the substrate, the isolation structure covering a first sidewall of the active region and a lower portion 130L of a sidewall of each of the plurality of active fin,
wherein a first sidewall of the active region is provided adjacent to a first active fin among the plurality of active fin, the first active fin being provided on a first edge of the active region in the second direction,
wherein an upper portion of the first sidewall, an upper surface of the upper portion of the active region, and the sidewall of the first active fin formed a staircase shape A. 

As for claim 2, Ha et al. show a first distance (arbitrarily chosen) from the upper portion of the first sidewall to the sidewall of first active fin in the second direction is smaller than a second distance (arbitrarily chosen) from a lower portion of the first sidewall to sidewall of the first active fin in the second direction, the first distance and the second distance being greater than zero (Fig. 2C). 

    PNG
    media_image1.png
    805
    756
    media_image1.png
    Greyscale


As for claim 7, Ha et al. show the isolation structure comprises a first isolation pattern 110A, a second isolation pattern 110B, and a third isolation pattern 110C provided in the second direction (Fig. 2C). 

As for claim 8, Ha et al. show an upper surface of the first isolation pattern, and an upper surface of the second isolation pattern, and an upper surface of the third isolation pattern are provided at a same height (Fig. 2C). 



As for claim 10, Ha et al. show two active fins among the plurality of active fins are provided on the active region (Fig. 2C). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3 and 6, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. (201/0111524) in view of Webb et al. (2016/0233298).
As for claims 3 and 6, Ha et al. disclosed substantially the entire claimed invention, as applied to claim 1, except a second sidewall of the active region adjacent to a second active fin among the plurality of active fins has a constant slope with respect to the upper surface of the substrate, the second active fin being provided on a second edge of the active region opposite to the first edge in the second direction (claim 3); the sidewall of the second active fin directly contacts the second sidewall of the active region (claim 6).
Webb et al. teach in Fig. 6H and related text:
As for claim 3, a second sidewall of the active region 602/600 (leftmost) adjacent to a second active fin 602 (leftmost) among the plurality of active fins has a constant slope with respect to the upper surface of the substrate, the second active fin being 

As for claim 6, the sidewall of the second active fin directly contacts the second sidewall of the active region. 
Ha et al. and Webb et al. are analogous art because they are directed to a semiconductor device including a plurality of active fins and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ha et al. with the specified feature(s) of Webb et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include a second sidewall of the active region adjacent to a second active fin among the plurality of active fins having a constant slope with respect to the upper surface of the substrate, the second active fin being provided on a second edge of the active region opposite to the first edge in the second direction; and the sidewall of the second active fin directly contacting the second sidewall of the active region, as taught by Webb et al., in Ha et al.'s device, in order to simplify the processing steps of making the device and reduce cost of the device. Furthermore, a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Allowable Subject Matter
Claims 4, 5 and 13-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
.
Claim 4 and 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed October 4, 2021 have been fully considered but they are not persuasive.
Applicant argues that "Ha fails to disclose or suggest at least "wherein an upper portion of the first sidewall, an upper surface of the upper portion of the active region, and the sidewall of the first active fin form a staircase shape," as recited in claim 1" because "in Ha, a side of the portions annotated as 130m/130U and a sidewall of the portion annotated as 100M do not form a staircase shape. Rather, the side of the portions annotated as 130m/130U and the sidewall of the portion annotated as 100M are coplanar".
The examiner disagrees because Ha clearly shows the limitation of "an upper portion of the first sidewall, an upper surface of the upper portion of the active region, and the sidewall of the first active fin form a staircase shape," as recited in claim 1 (see attached Fig. 2C, section A).


Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEIYA LI/Primary Examiner, Art Unit 2811